Citation Nr: 1643144	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to June 1967, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

The Veteran was afforded a VA examination in January 2011.  At which time the VA examiner opined that the Veteran's hypertension was not etiologically related to his service-connected diabetes mellitus type II and provided a rationale in support of that conclusion.  The examiner did not specifically opine as to whether the Veteran's hypertension is etiologically related to his exposure to herbicides, to include Agent Orange.  Accordingly, a remand is necessary in order to obtain an addendum opinion with respect to the etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the January 2011 VA examiner (or a suitable substitute if that examiner is unavailable).  The claims file must be reviewed by the examiner and such should be noted in the report.  After reviewing the claims file, the reviewer should answer the following question: 

Is it at least as likely as not (a 50 percent or greater possibility) that the Veteran's hypertension is related to his active service, to include as a result of herbicide exposure.  In providing this opinion, the examiner should indicate consideration of the 2006 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions under 38 C.F.R. § 3.309 for which presumptive service connection due to Agent Orange exposure is available).

A detailed rationale for any opinion expressed should be provided.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




